  Exhibit 10.1
Executive Employment Agreement
 
  
This Executive Employment Agreement (this “Agreement”), is executed and
delivered effective as of April 21, 2011 (the “Effective Date”), by and between
Obagi Medical Products, Inc., a Delaware corporation (the “Company”), and Albert
F. Hummel, an individual resident of the State of California (“Executive”).
 
1.     Position And Responsibilities
 
 (a)   Position.  Executive shall be employed by the Company to render services
to the Company in the position of President and Chief Executive Officer.
Executive shall report directly to the Company’s Board of Directors. Executive
shall perform such duties and responsibilities as are normally related to such
position, in accordance with industry standards, and any additional duties now
or hereafter assigned to Executive by the Board of Directors of the
Company.  Executive shall abide by the Company’s rules, regulations and
practices, as adopted or modified from time to time in the Company’s sole
discretion.  Without limiting the generality of the foregoing, for so long as
Executive holds the position of Chief Executive Officer, at the Company’s
request, Executive shall execute all certifications required to be executed by
the Company’s principal executive officer (or person performing similar
functions) pursuant to the regulations adopted by the Securities and Exchange
Commission under Section 302 of the Sarbanes-Oxley Act of 2002 (“SOX”), all
certifications or similar items required to be executed by the Company’s
principal executive officer (or equivalent thereof) pursuant to Section 404 of
SOX or the Company’s independent auditors, and all certifications required to be
executed by the Company’s principal executive officer (or equivalent thereof)
pursuant to Section 906 of SOX.
 
(b)   Other Activities. Except with the prior written consent of the Company,
Executive shall not, during the term of this Agreement: (i) accept any other
employment; provided, however, that Executive may retain his position as Chief
Executive Officer of Cobrek Pharmaceuticals, Inc. as long as Executive remains
substantially devoted to his duties and responsibilities to the Company; or (ii)
engage, directly or indirectly, in any other business activity (whether or not
pursued for pecuniary gain) that might interfere with Executive’s duties and
responsibilities hereunder or create a conflict of interest with the
Company.  Executive may serve as a member of the board of directors of any
company that does not compete directly with the Company.  Notwithstanding the
foregoing, Executive may also devote reasonable time and attention to civic,
charitable or social organizations so long as such activities do not interfere
with the performance of his duties to the Company.
  
(c)  No Conflict. Executive represents and warrants that Executive’s execution
of this Agreement, Executive’s employment with the Company and the performance
of Executive’s proposed duties under this Agreement shall not violate any
obligations Executive may have to any prior or other employer, or any other
person or entity, including, without limitation, any obligations with respect to
proprietary or confidential information of any prior employer, or any other
person or entity.
 
2.       Compensation And Benefits
 
(a)   Base Salary. In consideration of the services to be rendered under this
Agreement, the Company shall pay to Executive a salary at the current rate of
Five Hundred Thousand Dollars ($500,000) per year, as adjusted from time to time
as described below (the “Base Salary”). The Base Salary shall be paid in
accordance with the Company’s standard bi-weekly payroll practices. The Base
Salary will be reviewed and adjusted from time to time in accordance with the
Company’s procedures for adjusting salaries for senior executives and as
approved by the Compensation Committee of the Board of Directors.



 
1

--------------------------------------------------------------------------------

 
 
(b)   Bonus. Executive shall be eligible to receive an annual bonus based on a
percentage of Executive’s Base Salary (currently 75%), or other increased
percentage as may be determined by the Company’s Board of Director’s (or a
committee thereof) from time to time (the “Bonus”).  Any such Bonus shall be
subject to Executive’s achievement of corporate financial metrics or other goals
and objectives to be established from time to time by the Company’s Board of
Directors (or a committee thereof).
 
(c)   Stock Option/Restricted Stock Awards. On the Effective Date, the Company
shall grant to Executive non-qualified stock options under the Company’s 2005
Stock Incentive Plan, as amended (the “Plan”) to purchase one hundred thousand
(100,000) shares of the Company’s Common Stock, $0.001 par value per share (the
“Common Stock”), at an exercise price equal to the closing selling price per
share of the Common Stock as reported on the Nasdaq Global Market on the
Effective Date, pursuant to the form of stock option agreement adopted for use
under the Plan (the “Options”).  Other than as set forth in Section 3(c), 3(d)
or 3(e) below, the Options shall vest in three equal annual installments from
the date of grant.  The Options shall expire on the tenth (10th) anniversary of
the date of grant. Unless otherwise agreed to by the Compensation Committee of
the Board of Directors, future option grants shall be subject to these same
general terms and conditions (“Subsequent Options”).  Other than as set forth in
this Agreement, all options granted to Executive, including the Options, shall
be subject to the terms and conditions of the respective stock option agreement
and related plan documents, and any additional terms approved by the
Compensation Committee of the Board of Directors at the time of grant.
 
           In addition, on the Effective Date, the Company shall grant to
Executive restricted stock units under the Plan to receive fifty thousand
(50,000) shares of Common Stock pursuant to the form of restricted stock award
agreement adopted for use under the Plan (the “RSUs”). Other than as set forth
in Section 3(c), 3(d) or 3(e) below, the RSUs shall vest in full on the second
anniversary of the Effective Date, provided that Executive is still employed by
the Company at that time. From time to time, the Compensation Committee of the
Board of Directors may grant future restricted stock units to Executive pursuant
to the Plan (“Subsequent RSUs”). Any such Subsequent RSUs will be subject to
vesting terms to be approved at that time.
 
(d)   Benefits.  Executive shall be eligible to participate in any and all
medical, dental, vision, retirement, life insurance, AD&D and other benefits
(the “Benefits”) established by the Company that are made generally available by
the Company to executive officers of the Company, as such plans may be amended
from time to time in the Company’s sole discretion. Without limiting the
generality of the foregoing, Executive, and to the extent applicable,
Executive’s covered dependents, shall be eligible to participate in the
Company’s 401(k) program and shall receive immediate enrollment for health
benefits to the maximum extent possible under the Company’s benefit plans.
 
(e)   Vacation. Executive shall receive three (3) weeks of paid vacation time
per calendar year, which amount shall increase in accordance with the Company’s
vacation policy for employees of the Company generally.  Executive may take such
accrued vacation at such times as are mutually convenient to Executive and the
Company.  In addition, Executive shall be entitled to all holidays provided
under the Company’s regular holiday schedule.
  
(f)   Business Expenses. The Company will reimburse Executive for reasonable and
necessary expenses appropriately incurred by Executive in performing his duties
and obligations to the Company in accordance with, and subject to, such policies
and procedures regarding executive officer expenses generally as the Company may
from time to time have in effect.
 

 
2

--------------------------------------------------------------------------------

 


3.     At-Will Employment
 
(a)   At-Will Termination by Company. The employment of Executive shall be
“at-will” at all times. The Company may terminate Executive’s employment with
the Company at any time, without any advance notice, for any reason or no reason
at all, notwithstanding anything to the contrary contained in or arising from
any statements, policies or practices of the Company relating to the employment,
discipline or termination of its employees. Upon and after the date of such
termination, all obligations of the Company shall cease, except as set forth
below in Section 3(b), 3(c), 3(d) or 3(e).
 
(b)   At-Will Termination by Executive. Executive may terminate employment with
the Company at any time for any reason or no reason at all, upon two weeks’
advance written notice.  During such notice period, Executive shall continue to
diligently perform all of Executive’s duties hereunder. The Company shall have
the option, in its sole discretion, to make Executive’s termination effective at
any time prior to the end of such notice period as long as the Company pays
Executive all compensation (including all accrued Base Salary (at the annual
rate then in effect), vacation and any other amounts owed to Executive at the
time of termination) accrued to which Executive is entitled up through the last
day of the two-week notice period. Any such amounts shall be paid on the
effective date of termination. All reimbursable expenses incurred up to and
including the date of termination shall be submitted for payment within thirty
(30) days of termination and contain all documentation required pursuant to
Company policy.  Any and all options to acquire shares of Common Stock that have
vested under the Options or any Subsequent Options, and any and all shares of
Common Stock that have issued or are issuable pursuant to vested RSUs or vested
Subsequent RSUs, shall continue to belong to Executive.  Executive shall have
ninety (90) days in which to exercise any vested portion of any Options and
Subsequent Options.  All shares that remain unvested under such Options, any
Subsequent Options, the RSUs or any Subsequent RSUs shall cease to vest on the
date of termination.  Thereafter all obligations of the Company shall cease.
 
(c)   Involuntary Termination by Company without Cause Other Than for Good
Reason.
 
                 (i)  If the Company terminates Executive’s employment for
reasons other than for Cause (as defined below), Good Reason (as defined below)
or death or disability (which is governed by subparagraph (e) below), which will
be dealt with on a case-by-case basis at the time either such event occurs,
then, during the Severance Period (as defined below), the Company shall: (A) pay
to Executive a sum equal to twelve  (12) months of Base Salary (as then in
effect); and (B) continue to make available to Executive, at the Company’s
expense, the Benefits (including the full premium for COBRA continuation
coverage if applicable for Executive and his eligible dependents) made generally
available by the Company to its executives for the Severance Period, to the
extent permitted under applicable law and the terms of such benefit plans. The
cash consideration payable pursuant to subsection (A) above shall be paid in
equal monthly installments as salary continuation pay, subject to deduction of
ordinary payroll taxes, commencing on the date that is no later than the earlier
of thirty (30) days following termination or the execution of the General
Release (as defined below).    In addition, if the Company terminates
Executive’s employment for reasons other than for Cause, or death or disability
(as provided in subparagraph (e) below)(which will be dealt with on a
case-by-case basis at the time either such event occurs) then the Options, any
Subsequent Options, RSUs, and any Subsequent RSUs automatically shall cease to
vest pursuant to the terms of the applicable stock option agreements and
restricted stock unit agreements, and in the case of Options or Subsequent
Options, Executive (or his estate, in the event of death) shall have one (1)
year in which to exercise any vested portion of such Options and any Subsequent
Options in accordance with the relevant plan documents.  Executive will own any
shares of Common Stock issued or issuable under vested RSUs or vested
Subsequent RSUs without any further action on Executive’s part. For purposes of
this Agreement, the term “Severance Period” shall mean the

 
3

--------------------------------------------------------------------------------

 

twelve (12)-month period immediately following the date of Executive’s
termination.  Any accrued vacation pay and any other amounts owed to Executive
at the time of termination shall be paid on the effective date of Executive’s
termination.  All reimbursable expenses incurred up to and including the date of
termination shall be submitted for payment within thirty (30) days of
termination and contain all documentation required pursuant to Company policy.
 
                  (ii)  The Company’s termination of Executive’s employment
shall be for “Cause” if Executive: (A) exhibits willful misconduct or dishonesty
which materially and adversely effects the business reputation of Executive or
the Company; (B) is convicted of a felony; (C) acts (or fails to act) in the
performance of his duties to the Company in bad (good) faith and to the
Company’s detriment; (D) materially breaches this Agreement or any other
agreement with the Company, which if curable, is not cured to the Company’s
reasonable satisfaction within thirty (30) days of written notice thereof; or
(E) engages in misconduct that is demonstrably and materially injurious to the
Company, including, without limitation, willful and material failure to perform
his duties as an officer or executive of the Company or excessive absenteeism
unrelated to illness or vacation.
  
(d)   Termination by Executive for Good Reason.
 
 (i)  If Executive terminates his employment for Good Reason then, during the
Severance Period, the Company shall: (A) pay to Executive a sum equal to twelve
(12) months of the Base Salary (as then in effect); and (B) continue to make
available to, and pay on Executive’s behalf, the Benefits (including the full
premium for COBRA continuation coverage if applicable for Executive and his
eligible dependents) made generally available by the Company to its executives
for that twelve (12)-month period, to the extent permitted under applicable law
and the terms of the benefit plans. The cash consideration payable pursuant to
subsection (A) above shall be paid as salary continuation pay in equal monthly
installments, subject to normal payroll deductions, commencing on the date that
is no later than the earlier of thirty (30) days following termination or the
execution of the General Release.  Any Benefits shall also be paid in equal
monthly installments during the Severance Period.  All reimbursable expenses
incurred up to and including the date of termination shall be submitted for
payment within thirty (30) days of termination and contain all documentation
required pursuant to Company policy.  All accrued vacation and any other amounts
owed to Executive as of the termination date shall be paid on the effective date
of termination.

 
(ii)  In addition, notwithstanding anything to the contrary contained in the
stock option agreements evidencing the Options, Subsequent Options or the Plan
or in any restricted stock unit agreement evidencing the RSUs or Subsequent
RSUs, in the case of a Change of Control (as defined below), all Options,
Subsequent Options, RSUs and Subsequent RSUs shall fully vest and, in the case
of Options and Subsequent Options, shall be exercisable immediately prior to
such Change of Control regardless of Executive’s continued employment status. In
the event Executive terminates his employment for Good Reason other than as a
result of a Change of Control, all Options, Subsequent Options, RSUs or
Subsequent RSUs will be treated in accordance with subsection (c)(i) above.



(iii)  Executive’s termination of his employment shall be for “Good Reason” if
following a Change of Control the Company (including any successor in interest):
(A) terminates Executive’s employment at any time within the one year
anniversary of such Change of Control, for reasons other than for Cause,  or
death or disability (which will be dealt with on a case-by-case basis at the
time either such event occurs); (B) Executive voluntarily terminates his
employment within six (6) months of the Company’s (or any successor in
interest)  material reduction of Executive’s level of responsibility; or
(C) Executive terminates his employment within six (6) months of the Company’s
(or any successor in interest) material reduction of the Base Salary, except for
any salary reduction that is generally applicable to the Company’s executives;
provided that in the case of (B) and (C) above, “Good Reason” shall only

 
 
 
4

--------------------------------------------------------------------------------

 
 
be found to exist if prior to Executive’s resignation for Good Reason, the
Executive has provided thirty (30) days written notice to the Company within
ninety (90) days following the existence of such Good Reason event indicating
and describing the event resulting in such Good Reason, and the Company does not
cure such event within ninety (90) days following the receipt of such notice
from Executive.  In the event the Company fails to timely cure, Executive may
resign upon expiration of the cure period.



  
(iv)  For purposes of this Agreement, the term "Change of Control" shall mean
any of the following transactions:

 
 
(A)  a merger or consolidation in which the Company is not the surviving entity,
except for a transaction the principal purpose of which is to change the state
in which the Company is incorporated;

 
 

 
(B)  the sale, transfer or other disposition of all or substantially all of the
assets of the Company (including the capital stock of the Company’s subsidiary
corporations);

 
 

 
(C)  the complete liquidation or dissolution of the Company;

 
 

 
(D)  any reverse merger or series of related transactions culminating in a
reverse merger (including, but not limited to, a tender offer followed by a
reverse merger) in which the Company is the surviving entity but in which
securities possessing more than fifty percent (50%) of the total combined voting
power of the Company’s outstanding securities are transferred to a person or
persons different from those who held such securities immediately prior to such
merger or the initial transaction culminating in such merger but excluding any
such transaction or series of related transactions that the Board of Directors
determines shall not be a Change of Control; or

 
 

 
(E)  the acquisition in a single or series of related transactions by any person
or related group of persons (other than the Company or by a Company-sponsored
employee benefit plan) of beneficial ownership (within the meaning of Rule 13d-3
of the Securities Exchange Act of 1934, as amended) of securities possessing
more than fifty percent (50%) of the total combined voting power of the
Company’s outstanding securities but excluding any such transaction or series of
related transactions that the Board of Directors determines shall not be a
Change of Control.  

 
(e)  Death/Disability.  Upon termination for death or as a result of permanent
disability (as defined in the Plan), the Company shall pay Executive all
compensation (including all accrued Base Salary (as then in effect), or
vacation, any other amounts owed to Executive upon such event, and subject to
payment of all reimbursable expenses) accrued to which Executive is entitled up
through the date of death or permanent disability.  Any and all options to
acquire shares of Common Stock that have vested under the Options or Subsequent
Options, and any and all shares of Common Stock that have issued or are issuable
pursuant to vested RSUs or any Subsequent RSUs, shall continue to belong to
Executive (or his estate, in the event of death) and in the case of any Options
or any Subsequent Options, the period to exercise such options shall be extended
for a period of one (1) year following death or permanent disability. All shares
that remain unvested under the Options, any Subsequent Options, the RSUs or any
Subsequent RSUs shall cease to vest on the date of termination.  
 
(f)   Release.  Executive’s right to receive any payments or other benefits
under this Section 3 (other than if termination is due to death, disability or
voluntary resignation or for Cause, in each case

 
5

--------------------------------------------------------------------------------

 

assuming no severance payment is made, and in which case no release would be
required) is expressly conditioned upon: (A) Executive’s execution of a general
release of all claims as of the date of Executive’s termination, in
substantially the form then in existence for executive employees generally (the
“General Release”); and (B) Executive’s compliance with his obligations under
this Agreement, and all other agreements between Executive and the
Company.  With respect to the General Release, Executive or Executive’s legal
representative must, within twenty-one (21) days after presentation of such
General Release, execute such release on behalf of Executive and Executive’s
estate, heirs and representatives.
  
4.     Termination Obligations
 
(a)  Return of Property.  Executive agrees that all property (including, without
limitation, all equipment, tangible proprietary information, documents, records,
notes, contracts and computer-generated materials) furnished to or created or
prepared by Executive incident to Executive’s employment belongs to the Company
and shall be promptly returned to the Company upon termination of Executive’s
employment.
  
(b)   Cooperation.  Following any termination of his employment, Executive shall
perform any and all acts requested by the Company to ensure the orderly and
efficient transition of Executive’s duties. Such acts may include, but are not
limited to: (i) participating in meetings or telephone conferences;
(ii) reviewing, preparing or executing documents; and (iii) providing assistance
in connection with any litigation, investigation or audit involving the Company,
or any of its affiliates, directors, officers, employees, agents, attorneys,
representatives, stockholders, insurers, divisions, successors and/or assigns
and any related holding, parent or subsidiary corporations.     
 
 5.       Non-Disclosure Of Third-Party Information
 
Executive represents, warrants and covenants that Executive shall not disclose
to the Company, or use, or induce the Company to use, any proprietary
information or trade secrets of others at any time, including but not limited
to, any proprietary information or trade secrets of any current or former
employer, if any; and Executive acknowledges and agrees that any violation of
this provision shall be grounds for Executive’s immediate termination and could
subject Executive to substantial civil liabilities and criminal
penalties.  Executive further specifically and expressly acknowledges that no
officer or other employee or representative of the Company has requested or
instructed Executive to disclose or use any such third-party proprietary
information or trade secrets.
  
6.       Nonsolicitation; Non-Interference
 
Executive acknowledges and agrees that the Company’s relationships with its
employees, consultants, and service providers are valuable business
assets.  Accordingly, Executive agrees that, during his employment with the
Company and during the Severance Period following the date of any termination of
such employment, he will not (for himself or for any third party) divert or
attempt to divert from the Company any employee, consultant, or service
provider, through solicitation or otherwise, or otherwise interfere with the
Company’s business or the Company’s relationships with its employees,
consultants, and service providers.
  
7.       Amendments; Waivers; Remedies
 
This Agreement may not be amended or waived except by a writing signed by
Executive and by a duly authorized officer of the Company.  Failure to exercise
any right under this Agreement shall not constitute a waiver of such right.  Any
waiver of any breach of this Agreement shall not operate as a

 
6

--------------------------------------------------------------------------------

 

waiver of any subsequent breaches.  All rights or remedies specified for a party
herein shall be cumulative and in addition to all other rights and remedies of
the party hereunder or under applicable law.
  
8.     Assignment; Binding Effect
 
(a)  Assignment. The performance of Executive is personal hereunder, and
Executive agrees that Executive shall have no right to assign and shall not
assign or purport to assign any rights or obligations under this Agreement. This
Agreement may be assigned or transferred by the Company and nothing in this
Agreement shall prevent the consolidation, merger or sale of the Company or a
sale of any or all or substantially all of its assets.
 
(b)  Binding Effect.  Subject to the foregoing restriction on assignment by
Executive, this Agreement shall inure to the benefit of and be binding upon each
of the parties; the affiliates, officers, directors, agents, legal
representatives, successors and assigns of the Company; and the heirs, devisees,
spouses, legal representatives and successors of Executive.
 
 9 .      Notices
 
All notices or other communications required or permitted hereunder shall be
made in writing and shall be deemed to have been duly given if delivered: (a) by
hand; (b) by a nationally recognized overnight courier service; or (c) by United
States first class registered or certified mail, return receipt requested, to
the principal address of the other party, as set forth below on the signature
page of this Agreement. The date of notice shall be deemed to be the earlier of
(i) actual receipt of notice by any permitted means, or (ii) five (5) business
days following dispatch by overnight delivery service or the United States mail.
Executive shall be obligated to notify the Company in writing of any change in
Executive’s address. Notice of change of address shall be effective only when
provided in accordance with this Section 9.
 
 10.     Severability
 
If any provision of this Agreement shall be held by a court of competent
jurisdiction to be invalid, unenforceable or void, such provision shall be
enforced to the fullest extent permitted by law, and the remainder of this
Agreement shall remain in full force and effect. In the event that the time
period or scope of any provision is declared by a court or arbitrator of
competent jurisdiction to exceed the maximum time period or scope that such
court or arbitrator deems enforceable, then such court or arbitrator shall
reduce the time period or scope to the maximum time period or scope permitted by
law.
  
11.       Taxes
 
 (a)  Withholding.  All amounts paid under this Agreement (including, without
limitation, the Base Salary) shall be paid less all applicable state and federal
tax withholdings and any other withholdings required by any applicable
jurisdiction.
  
(b)  Section 409A Compliance.  To the extent the salary continuation pay paid
pursuant to Section 3(c) or (d): (a) are paid from the date of Executive’s
termination of employment through March 15 of the calendar year following such
termination, such severance benefits are intended to constitute separate
payments for purposes of Section 1.409A-2(b)(2) of the Treasury Regulations and
thus payable pursuant to the “short-term deferral” rule set forth in Section
1.409A-1(b)(4) of the Treasury Regulations; (b) are paid following said March
15, such severance benefits are intended to constitute separate payments for
purposes of Section 1.409A-2(b)(2) of the Treasury Regulations made upon an
involuntary separation from service and payable pursuant to Section
1.409A-1(b)(9)(iii) of the Treasury Regulations, to the

 
7

--------------------------------------------------------------------------------

 

maximum extent permitted by said provision; and (c) are in excess of the amounts
specified in clauses (a) and (b) of this paragraph, shall (unless otherwise
exempt under Treasury Regulations) be considered separate payments subject to
the distribution requirements of Section 409A(a)(2)(A) of the Internal Revenue
Code of 1986, as amended (the “Code”), including, without limitation, the
requirement of Section 409A(a)(2)(B)(i) of the Code that payments or benefits be
delayed until six (6) months after Executive’s separation from service (or
death, if earlier) if Executive is a “specified employee” within the meaning of
the aforesaid section of the Code at the time of such separation from service. 
In the event that a six (6) month delay of any such separation payments or
benefits is required, on the first regularly scheduled pay date following the
conclusion of the delay period, Executive shall receive a lump sum payment or
benefit in an amount equal to the separation payments and benefits that were so
delayed, and any remaining separation payments or benefits shall be paid on the
same basis and at the same time as otherwise specified pursuant to this
Agreement (subject to applicable tax withholdings and deductions).  If the
continued Benefits under Section 3(c) or (d) (or reimbursements for the cost of
such Benefits, as applicable) are taxable to Executive or otherwise result in
income imputed to Executive, then if Executive is a “specified employee,” to the
extent necessary to avoid a violation of Section 409A of the Code, Executive
shall pay for such Benefits for the first six months following Executive’s
separation from service and shall be reimbursed for such payments on the first
day of the seventh month following such separation from service (or death, if
earlier).
 
The term “termination of employment” as it appears in Section 3 shall be
interpreted consistent with the term “separation from service” within the
meaning of section Treasury Regulation §1.409A-1(h) to the extent strictly
necessary to either qualify the arrangement as an involuntary separation
arrangement that is exempt from section 409A of the Code, or establish a time of
payment that complies with section 409A of the Code.
 
 (b)   Section 280G. Notwithstanding anything herein to the contrary, to the
extent that the severance benefits to be paid to Executive hereunder exceed an
amount equal to 2.99 times the Executive’s “base amount” as determined pursuant
to Section 280G of the Code, the amount of the severance benefits shall be
reduced to the minimum extent necessary to ensure that the severance benefits do
not exceed the amount determined pursuant to Section 280G of the Code.  Any such
reductions shall be made first from compensation which is not deferred
compensation subject to regulation under Section 409A of the Code; thereafter
the Board of Directors (or Compensation Committee thereof) may determine the
order of compensation to be paid out. This Section 11(b) shall apply only with
respect to a severance benefit which is a “parachute payment” within the meaning
of Section 280G of the Code.
 
12.     Governing Law
 
This Agreement shall be governed by and construed in accordance with the
internal laws of the State of California, without regard to conflicts of law
principles.
 
 13.      Equitable Relief
 
 Executive agrees that any breach of Section 5 or 6 of this Agreement would
cause substantial and irreparable harm to the Company for which money damages
would be an inadequate remedy.  Accordingly, the Company shall in any such event
be entitled to obtain injunctive and other forms of equitable relief to prevent
such breach and to recover from Executive the Company’s costs (including without
limitation reasonable attorneys’ fees) incurred in connection with enforcing the
relevant provisions referenced above of this Agreement, in addition to any other
rights or remedies available at law, in equity or by statute.
 

 
8

--------------------------------------------------------------------------------

 
 
14 .     Interpretation
 
This Agreement shall be construed as a whole, according to its fair meaning, and
not in favor of or against any party.  Sections and section headings contained
in this Agreement are for reference purposes only, and shall not affect in any
manner the meaning or interpretation of this Agreement.  Whenever the context
requires, references to the singular shall include the plural and the plural the
singular.
 
 15 .     Attorney's Fees
 
If any action at law or in equity is necessary to enforce or interpret the terms
of this Agreement, the prevailing party shall be entitled to reasonable
attorneys’ fees, costs and necessary disbursements, in addition to any other
relief to which the party may be entitled.
  
16.     Obligations Survive Termination Of Employment
 
The parties agree that any and all of the Company’s or Executive’s obligations
under this Agreement shall survive the termination of this Agreement.
 
 17.     Counterparts
 
 This Agreement may be executed in counterparts, each of which shall be deemed
an original of this Agreement, but all of which together shall constitute one
and the same instrument.
  
18.     Authority
 
Each party represents and warrants that such party has the right, power and
authority to enter into and execute this Agreement and to perform and discharge
all of the obligations hereunder; and that this Agreement constitutes the valid
and legally binding agreement and obligation of such party and is enforceable in
accordance with its terms.
 
 19.     Entire Agreement
 
This Agreement is intended to be the final, complete and exclusive statement of
the terms of Executive’s employment by the Company supersedes and may not be
contradicted by evidence of any prior or contemporaneous statements or
agreements. Notwithstanding the foregoing, this Agreement shall not supersede or
otherwise affect any agreements previously executed by Executive relating to the
Company’s proprietary information or intellectual property rights.  To the
extent that the plans, practices, policies or procedures of the Company, now or
in the future, apply to Executive and are inconsistent with the terms of this
Agreement, the provisions of this Agreement shall control.  Any subsequent
change in Executive’s duties, position or compensation shall not affect the
validity or scope of this Agreement other than as set forth in Section 3(d)(iii)
above.
 
 20.       Indemnification
 
The Company shall indemnify Executive to the fullest extent permitted by
applicable law and the Company’s Bylaws with respect to Executive’s service to
the Company and Executive shall at all times be covered under a director’s and
officer’s liability policy(ies) paid for by the Company. If not yet executed,
Executive shall become party to the form of Indemnification Agreement currently
in existence with the Company.

 
9

--------------------------------------------------------------------------------

 
21 .     Executive Acknowledgement
  
Executive acknowledges that Executive has had the opportunity to consult legal
counsel concerning this Agreement, that Executive has read and understands this
Agreement, that Executive is fully aware of its legal effect and that Executive
has entered into this Agreement freely based on Executive’s own judgment and not
on any representations or promises other than those contained in this Agreement.
 
 In Witness Whereof , the parties hereby execute this Employment Agreement as of
the Effective Date.
 

   Obagi Medical Products, Inc.      Executive :                
/s/Preston Romm      
   
/s/ Albert F. Hummel
 
Name:
Preston Romm
  Name: 
Albert F. Hummel
  Title:
CFO 
                       Address for notices:      Address for notices:      3760
Kilroy Airport Way, Suite 500      131 Ridgefield Road      Long Beach,
CA  90806      Newtown SQ, PA 19073                  Attention: Chairman,
Compensation Committee        

 
10

--------------------------------------------------------------------------------

 